Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 28, 2016

                                    No. 04-15-00729-CV

CITY OF RIO GRANDE CITY, TEXAS, and Joel Villarreal, Herman R. Garza III, Arcadio J.
          Salinas III, Rey Ramirez, and Dave Jones in their Official Capacities,
                                       Appellants

                                              v.

BFI WASTE SERVICES OF TEXAS, LP d/b/a Allied Waste Services of Rio Grande Valley,
                              Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-15-604
                         Honorable Migdalia Lopez, Judge Presiding


                                       ORDER
       On June 27, 2016, Appellants filed an amended motion to strike Appellee’s supplemental
brief. Appellants further requested an additional 9,629 words with which to respond and an
extension of time in which to file their reply brief. Appellants’ amended motion to strike and
request for an additional 9,629 words with which to respond are DENIED. Appellants’ request
for an extension of time in which to file their reply brief is GRANTED. It is therefore
ORDERED Appellant’s reply brief is due July 11, 2016.



                                                   _________________________________
                                                   Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court